Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,558,566 and US 10,249,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patel, Nikhil (Reg. # 70706) on 16 December 2020.
The application has been amended as follows:  
Claims 3 and 17 has been canceled.
1. (Currently Amended) A system, comprising:
a processor configured to:
receive an input sequence of data comprising a first channel;

generate a compressed output by encoding the second channel with a variable length code; and a memory that stores the compressed output;
wherein the compressed output is based on a selection of one or more thresholds according to data elements of the second channel, and the one or more thresholds are selected based at least in part on a distribution of values corresponding to the data elements of the second channel and a frequency of values corresponding to the data elements of the second channel.
15. (Currently Amended) A method, comprising:
receiving, by one or more processors, an input sequence of data comprising a first channel; generating, by one or more processors, a second channel based at least in part on at least one 
transform being performed with respect to data of the first channel;
generating, by one or more processors, a compressed output by encoding the second channel with a variable length code; and
storing the compressed output;
wherein the compressed output is based on a selection of one or more thresholds according to data elements of the second channel, and the one or more thresholds are selected based at least in part on a distribution of values corresponding to the data elements of the second channel and a frequency of values corresponding to the data elements of the second channel.
22. (Currently Amended) A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving an input sequence if data comprising a first channel;

generating a compressed output by encoding the second channel with a variable length code adapted to statistics of data elements of the second channel; and
storing the compressed output;
wherein the compressed output is based on a selection of one or more thresholds according to data elements of the second channel, and the one or more thresholds are selected based at least in part on a distribution of values corresponding to the data elements of the second channel and a frequency of values corresponding to the data elements of the second channel.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: a terminal disclaimer is filed to overcome a prospective obviousness-type double patenting over US 9,558,566 and US 10,249,059.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 4-16, 18-22 (now renumbered 1-20 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665